TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-19-00798-CV




 In re WC 1st and Trinity, LP; WC 1st and Trinity GP, LLC; WC 3rd and Congress LP;
                          and WC 3rd and Congress GP, LLC




                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                                           ORDER


PER CURIAM

               Relators (the Partnerships) have filed a petition for writ of mandamus and an

emergency motion for temporary relief. See Tex. R. App. P. 52.1, 52.10(a). They have also filed

a notice of interlocutory appeal and alternatively move for temporary emergency relief under

Texas Rule of Appellate Procedure 29.3. We grant the motion and temporarily stay the District

Court’s order confirming the arbitrator’s order appointing a receiver pending further order of this

Court. See id. 52.10(b), 29.3. The Court prohibits the alienation of the real property owned by

the Partnerships while the Court’s stay is in place. The Court orders the real party in interest to

file a response to the petition for writ of mandamus on or before November 18, 2019.

               It is ordered on November 6, 2019.



Before Chief Justice Rose, Justices Triana and Smith